UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6959



WILLIAM HAROLD PEOPLES,

                                               Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA; ARTHUR F. BEELER,
Warden,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-03-229)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Harold Peoples, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William H. Peoples seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to dismiss his 28

U.S.C. § 2254 (2000) petition.          Peoples cannot appeal this order

unless    a    circuit   judge   or   justice   issues   a   certificate   of

appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).      An appellant meets this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,             , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Peoples has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED




                                       2